            Case 21-53836-lrc               Doc 1              Filed 05/18/21 Entered 05/18/21 12:13:02                                  Desc
                                                               Petition Page 1 of 47

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF GEORGIA

 Case number (if known):                                       Chapter you are filing under:

                                                              Er        Chapter 7
                                                              111 Chapter 11


                                      s 36                    o
                                                              El
                                                                        Chapter 12
                                                                        Chapter 13
                                                                                                                            Check if this is an


           zi
Official Form 101
                                                                                                                            amended filing




Voluntary Petition for Individuals Filing for Bankruptcy                                                                                          04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                         About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Tamar
     government-issued picture
                                       First Name                                              First Name
     identification (for example,
     your driver's license or          D.
                                       Middle Name                                             Middle Name
     passport).
                                       YoJng
     Bring your picture                Last Name                                               Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, Ill)                              Suffix (Sr., Jr., II, Ill)


2.   All other names you
     have used in the last 8           First Name                                              First Name
     years
                                       Middle Name                                             Middle Name
     Include your married or
     maiden names.
                                       Last Name                                               Last Name



3.   Only the last 4 digits of
     your Social Security              xxx — xx —                   9        7       3     9   xxx — xx —
     number or federal                 OR                                                      OR
     Individual Taxpayer
     Identification number             9xx — xx —                                              9xx — xx —
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
            Case 21-53836-lrc               Doc 1          Filed 05/18/21 Entered 05/18/21 12:13:02                                      Desc
                                                           Petition Page 2 of 47


Debtor 1     Tamar D. Young                                                                   Case number (if known)

                                     About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names              El I have not used any business names or EINs.                      I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in          Business name                                                Business name
     the last 8 years
                                     Business name                                                Business name
     Include trade names and
     doing business as names
                                     Business name                                                Business name


                                     EIN                                                          EIN

                                     —   —
                                     EIN                                                          EIN
5.   Where you live                                                                               If Debtor 2 lives at a different address:

                                     4992 Berkley Oak Drive
                                     Number       Street                                          Number      Street




                                     Peachtree Corners               GA       30092
                                     City                            State    ZIP Code            City                           State    ZIP Code

                                     Gwinnett
                                     County                                                       County

                                     If your mailing address is different from                    If Debtor 2's mailing address is different
                                     the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                     court will send any notices to you at this                   will send any notices to you at this mailing
                                     mailing address.                                             address.



                                     Number       Street                                          Number      Street


                                     P.O. Box                                                     P.O. Box


                                     City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing            Check one:                                                   Check one:
     this district to file for
     bankruptcy                              Over the last 180 days before filing this                   Over the last 180 days before filing this
                                             petition, I have lived in this district longer              petition, I have lived in this district longer
                                             than in any other district.                                 than in any other district.

                                             I have another reason. Explain.                             I have another reason. Explain.
                                             (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go lathe top of page 1 and check the appropriate box.
     are choosing to file
     under                       Ei Chapter 7

                                 0          Chapter 11

                                 0          Chapter 12

                                 0          Chapter 13


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
           Case 21-53836-lrc          Doc 1      Filed 05/18/21 Entered 05/18/21 12:13:02                                 Desc
                                                 Petition Page 3 of 47


Debtor 1     Tamar D. Young                                                        Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for         El No
     bankruptcy within the
     last 8 years?              121 Yes.

                                District NDga                                          When                    Case number
                                                                                              MM / DD / YYYY

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

                                District                                               When                    Case number
                                                                                              MM / DD/YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is    El Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                     Case number,
    affiliate?                                                                                MM DD /YYYY      if known


                                Debtor                                                              Relationship to you

                                District                                               When                     Case number,
                                                                                              MM/DD/YYYY       if known

11. Do you rent your            El No.     Go to line 12.
    residence?                  121' Yes. Has your landlord obtained an eviction judgment against you?

                                           10 No. Go to line 12.
                                            El Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                               and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
           Case 21-53836-lrc              Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                               Desc
                                                       Petition Page 4 of 47


Debtor 1    Tamar D. Young                                                             Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor        Er No. Go to Part 4.
    of any full- or part-time        O   Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                El Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                O      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                O      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                O      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                El     None of the above

12. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                            No.   I am not filing under Chapter 11.
    For a definition of small
                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(510).
                                     El Yes. I am filing under Chapter 11, I am a small business deytor according to the definition in the
                                             Bankruptcy Code, and I do not choose to proceed und6r Subchapter V of Chapter 11.

                                     O    Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.

 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any           Er No
    property that poses or is        O    Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
           Case 21-53836-lrc               Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                                Desc
                                                       Petition Page 5 of 47


Debtor 1     Tamar D. Young                                                              Case number (if known)


 Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a         EZ I received a briefing from an approved credit             ID I received a briefing from an approved credit
    briefing about             counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit             El I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,    El I certify that I asked for credit counseling              El I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                            0 I am not required to receive a briefing about              0 I am not required to receive a briefing about
                              credit counseling because of:                                credit counseling because of:
                               O Incapacity.      I have a mental illness or a mental       O Incapacity.      I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                               O Disability.      My physical disability causes me          O Disability.      My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the Internet, even after I                           through the Internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military           O Active duty. I am currently on active military
                                                duty in a military combat zone.                            duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.

Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
           Case 21-53836-lrc             Doc 1      Filed 05/18/21 Entered 05/18/21 12:13:02                             Desc
                                                    Petition Page 6 of 47


Debtor 1     Tamar D. Young                                                           Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                               as "incurred by an individual primarily for a personal, family, or household purpose."
                                        o No. Go to line 16b.
                                        10 Yes. Go to line 17.

                                   16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                        money for a business or investment or through the operation of the business or investment.
                                        o No. Go to line 16c.
                                        o Yes. Go to line 17.
                                   16c. State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                     o     No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after     10 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                 administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                         No
    are paid that funds will be
                                                    Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do          121   1-49                        o    1,000-5,000                  o   25,001-50,000
    you estimate that you          o     50-99                            5,001-10,000                     50,001-100,000
                                                                     o                                o
    owe?                           o     100-199                     o    10,001-25,000               o    More than 100,000
                                   o     200-999

19. How much do you                      $0-$50,000                       $1,000,001-$10 million           $500,000,001-$1 billion
                                                                     o                                o
    estimate your assets to              $50,001-$100,000                 $10,000,001-$50 million          $1,000,000,001-$10 billion
                                   o                                 o                                o
    be worth?                            $100,001-$500,000                $50,000,001-$100 million         $10,000,000,001-$50 billion
                                   o                                 o                                o
                                   o     $500,001-$1 million              $100,000,001-$5p0 million   o    More than $50 billion
                                                                     o
20. How much do you                ▪     $0-$50,000                       $1,000,001-$10 million           $500,000,001-$1 billion
                                                                     o                                o
    estimate your liabilities to         $50,00l-sio0,000                 $10,000,001-$50 million     o    $1,000,000,001410 billion
                                   o                                 o
    be?                                  $100,001-$500,000                $50,000,001-$100 million         $10,000,000,001-$50 billion
                                   o                                 o                                 o
                                   o     $500,001-$1 million         o    $100,000,001-$500 million        More than $50 billion




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                     page 6
           Case 21-53836-lrc      Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                                   Desc
                                               Petition Page 7 of 47


Debtor 1    Tamar D. Young                                                        Case number (if known)


 Part 7:      Sign Below

For you                      I have examined this petition, and I declare under penalty of perjury that the information provided is true
                             and correct.

                             If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                             or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                             proceed under Chapter 7.

                             If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                             fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                             I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                             I understand making a false statement, concealing property, or obtaining money or property by fraud in
                             connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                             or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                             X /s/ Tamar D. Young                                        X
                               Tamar D. Young, Debtor 1                                      Signature of Debtor 2

                                Executed on 05/10/2021                                       Executed on
                                            MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                  Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
           Case 21-53836-lrc           Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                                 Desc
                                                   Petition Page 8 of 47


Debtor 1     Tamar D. Young                                                          Case number (if known)

For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
bankruptcy without an            understand that many people find it extremely difficult to represent themselves
attorney                         successfully. Because bankruptcy has long-term financial and legal consequences, you are
                                 strongly urged to hire a qualified attorney.
If you are represented by an
attorney, you do not need to     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
file this page.                  and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
                                 did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
                                 court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
                                 If that happens, you could lose your right to file another case, or you may lose protections, including the
                                 benefit of the automatic stay.

                                 You must list all your property and debts in the schedules that you are required to file with the court. Even
                                 if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If
                                 you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
                                 exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
                                 debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
                                 falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have
                                 been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                 imprisoned.

                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
                                 attorney. The court will not treat you differently because you are filing for yourself. To be successful,
                                 you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
                                 and the local rules of the court in which your case is filed. You must also be familiar with any state
                                 exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?

                                 ONO
                                 lEr Yes

                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
                                 or incomplete, you could be fined or imprisoned?

                                    No
                                 gi Yes

                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

                                       No
                                 Fa    Yes. Name of Person Angela D. Forte
                                            Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature         (Official Form 119).

                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have
                                 read and understood this notice, and I am aware that filing a bankruptcy case without an attorney may
                                 cause me to lose my rights or property if I do not properly handle the case.




                                 X /s/ Tamar D. Young                                       X
                                   Tamar D. Young, Debtor 1                                     Signature of Debtor 2

                                      Date 05/10/2021                                           Date
                                           MM / DD / YYYY                                              MM / DD / YYYY

                                      Contact phone                                             Contact phone

                                      Cell phone                                                Cell phone

                                      Email address   tamaryoung94@gmail.com                    Email address




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
            Case 21-53836-lrc               Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                            Desc
                                                        Petition Page 9 of 47                                                                     NI




 Fill in this information to identify your case:

 Debtor 1           Tamar                 D.                    Young
                    First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                           El Check if this is an
 (if known)
                                                                                                              amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
     El Married
     0 Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
     0 No
     El Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community properly states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
     0 No
     El Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


                                                                                                1




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
            Case 21-53836-lrc               Doc 1      Filed 05/18/21 Entered 05/18/21 12:13:02                              Desc
                                                      Petition Page 10 of 47


Debtor 1      Tamar D. Young                                                            Case number (if known)

 Part 2:       Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     ▪ No
     IR1 Yes. Fill in the details.




                                                Sources of income          Gross income           Sources of income          Gross income
                                                Check all that apply.      (before deductions     Check all that apply.      (before deductions
                                                                           and exclusions                                    and exclusions

From January 1 of the current year until        ▪   Wages, commissions,             $6,000.00 ▪ Wages, commissions,
the date you filed for bankruptcy:                  bonuses, tips                               bonuses, tips
                                                ▪   Operating a business                          o Operating a business


For the last calendar year:                     El Wages, commissions,             $35,000.00      0 Wages, commissions,
                                                   bonuses, tips                                      bonuses, tips
(January 1 to December 31, 2020 )
                                YYYY
                                                    Operating a business                          O Operating a business


For the calendar year before that:              121Wages, commissions,             $35,000.00     0   Wages, commissions,
                                                   bonuses, tips                                      bonuses, tips
(January 1 to December 31, 2019 )
                                YYYY
                                                El Operating a business                               Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     IZI No
     ▪   Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 2
            Case 21-53836-lrc                Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                                 Desc
                                                         Petition Page 11 of 47


Debtor 1     Tamar D. Young                                                                Case number (if known)


 Part 3:       List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     O No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose."

                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               O No. Go to line 7.

               O Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                      total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                      child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     ET Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ▪    No. Go to line 7.

               O Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                      creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                      Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

     121 No
     El Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make ny payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

        No
     El Yes. List all payments that benefited an insider.

 Part 4:       Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

     lig No
     O Yes. Fill in the details.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
             Case 21-53836-lrc               Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                         Desc
                                                        Petition Page 12 of 47


Debtor 1       Tamar D. Young                                                          Case number (if known)

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

    El No. Go to line 11.
    •  Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

    E3 No
    ▪  Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

       No
     O Yes

 Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

       No
     O Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


    Er No
    El Yes. Fill in the details for each gift or contribution.

 Part 6:         List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

     •     No
     •     Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 4
              Case 21-53836-lrc                   Doc 1    Filed 05/18/21 Entered 05/18/21 12:13:02                               Desc
                                                          Petition Page 13 of 47


Debtor 1       Tamar D. Young                                                               Case number (if known)

  Part 7:        List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

       0 No
       RI Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Angela D. Forte                                                                                                 or transfer was     payment
Person Who Was Paid                                                                                             made

POB 477                                                                                                              03/2021             $300.00
Number      Street




Redan                         Ga       30074
City                          State    ZIP Code

jourdanconcepts@gmail.com
Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
       El Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


       El No
       1:1 Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
       121' No
       1:1 Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
              Case 21-53836-lrc             Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                                Desc
                                                       Petition Page 14 of 47


Debtor 1       Tamar D. Young                                                             Case number (if known)

    Part 8:      List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.

      El No
      Ei Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

      •    No
      o    Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    IZI No
    o Yes. Fill in the details.

    Part 9:      Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

      •    No
      •    Yes. Fill in the details.


    Part 10:     Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

•    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
•    Site means any location, facility, or property aL defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

•    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

      Er No
         Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
            Case 21-53836-lrc                  Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                                Desc
                                                           Petition Page 15 of 47


Debtor 1        Tamar D. Young                                                                 Case number (if known)

25. Have you notified any governmental unit of any release of hazardous material?
    •  No
    El Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

     1E1 No
     0 Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

           O    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           El   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           O    A partner in a partnership
           O    An officer, director, or managing executive of a corporation
           O    An owner of at least 5% of the voting or equity securities of a corporation

     ▪  No. None of the above applies. Go to Part 12.
     El Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

     El No
     O Yes. Fill in the details below.

 Part 12:        Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 35171.




X /s/ Tamar D. Young                                         X
  Tamar D. Young, Debtor 1                                       Signature of Debtor 2

   Date     05/10/2021                                           Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

RI No
0 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

ONO
Er Yes. Name of person         Angela D. Forte                                                       Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
            Case 21-53836-lrc              Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                            Desc
                                                       Petition Page 16 of 47                                                                    IN



 Fill in this information to identify your case and this filing:
 Debtor 1           Tamar                D.                   Young
                    First Name           Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)
                                                                                                          o   Check if this is an
                                                                                                              amended filing



Official Form 106A/B
Schedule NB: Property                                                                                                                   12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
     Er No. Go to Part 2.
     ▪  Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here                                         4                  $0.00

 Part 2:       Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

     El No
     1:1 Yes

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
     Eg No
     El Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here                                                            $0.00

 Part 3:       Describe Your Personal and Household Items
                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                        portion you own?
                                                                                                                        Do not deduct secured
                                                                                                                        claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     El No
     Er Yes. Describe         household goods furnishings                                                                           $500.00




Official Form 106A/B                                        Schedule A/B: Property                                                      page 1
            Case 21-53836-lrc                Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                        Desc
                                                        Petition Page 17 of 47                                                                IN



Debtor 1     Tamar D. Young                                                                Case number (if known)

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
     El No
     O Yes. Describe         TVs                                                                                                 $500.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     O No
     O Yes. Describe


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
     O No
     EiYes. Describe


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     gi No
     O Yes. Describe


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     O NO
       Yes. Describe         clothing                                                                                            $600.00


12. Jewelry
    Examples: Everyday jewqlry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
     1E1 No
         Yes. Describe


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     O No
     O Yes. Describe


14. Any other personal and household items you did not already list, including any health aids you
    did not list
     O No
     O Yes. Give specific
       information


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here                                                                                 $1,600.00


 Part 4:       Describe Your Financial Assets
                                                                                                                     Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                     portion you own?
                                                                                                                     Do not deduct secured
                                                                                                                     claims or exemptions.


Official Form 106A/B                                          Schedule NB: Property                                                  page 2
            Case 21-53836-lrc               Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                        Desc
                                                        Petition Page 18 of 47


Debtor 1      Tamar D. Young                                                             Case number (if known)

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
     10 No
     El Yes                                                                                       Cash:

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

     O NO
     10 Yes                                Institution name:

           17.1.   Checking account:       Checking account                                                                 $1,400.00

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     IRE No
     El Yes                       Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
     Er No
     El Yes. Give specific
        information about
        them                      Name of entity:                                                     °A of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     10 No
     El Yes. Give specific
        information about
        them                      Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
     Er No
     El Yes. List each
        account separately.     Type of account:        Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

     •  No
     El Yes                                         Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
    IZ No
    El Yes                       Issuer name and description:




Official Form 106A/B                                            Schedule A/B: Property                                          page 3
             Case 21-53836-lrc               Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                                 Desc
                                                        Petition Page 19 of 47


Debtor 1        Tamar D. Young                                                            Case number (if known)

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     63No
     O Yes                         Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
     izr No
     O Yes. Give specific
       information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     10 No
     El Yes. Give specific
        informatjon about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     10 No
     O Yes. Give specific
        information about them

Money or property owed to you?                                                                                                Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
                                                                                                                              claims or exemptions.

28. Tax refunds owed to you

           No
     Er Yes. Give specific information     Federal: Anticipated 2021 Federal Income Tax Refund.                     Federal:            $2,000.00
           about them, including whether   Amt: $2,000.00
           you already filed the returns                                                                            State:                   $0.00
           and the tax years
                                                                                                                    Local:                   $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    121 No
    O Yes. Give specific information                                                                    Alimony:

                                                                                                        Maintenance:

                                                                                                        Support:

                                                                                                        Divorce settlement:

                                                                                                        Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
    IRE No
    0 Yes. Give specific information




Official Form 106NB                                           Schedule NB: Property                                                           page 4
             Case 21-53836-lrc               Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                              Desc
                                                         Petition Page 20 of 47


Debtor 1      Tamar D. Young                                                                Case number (if known)

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     Er    No
     0     Yes. Name the insurance
           company of each policy
           and list its value           Company name:                                    Beneficiary:                  Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
     121 No
     El Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     Eli No
     ID Yes. Describe each claim


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
        No
     El Yes. Describe each claim


35. Any financial assets you did not already list

     121 No
     El Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here                                                                                      $3,400.00


 Part 5: *cribe Any Business-Related Property You Own or Have n Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

     Er No. Go to Part 6.
     El Yes. Go to line 38.

                                                                                                                          Current value of the
                                                                                                                          portion you own?
                                                                                                                          Do not deduct secured
                                                                                                                          claims or exemptions.
38. Accounts receivable or commissions you already earned

        No
     13 Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
     10 No
     13 Yes. Describe..




Official Form 106A/B                                           Schedule A/B: Property                                                      page 5
           Case 21-53836-lrc                   Doc 1    Filed 05/18/21 Entered 05/18/21 12:13:02                       Desc
                                                       Petition Page 21 of 47


Debtor 1     Tamar D. Young                                                         Case number (if known)

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

    10 No
    El Yes. Describe..


41. Inventory

        No
     El Yes. Describe..


42. Interests in partnerships or joint ventures

     IA No
     0 Yes. Describe         Name of entity:                                                     % of ownership:
43. Customer lists, mailing lists, or other compilations

    10 No
    El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
            El No
            El Yes. Describe....


44. Any business-related property you did not already list

    •  No
    El Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here                                                                                   $0.00


 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

    ▪  No. Go to Part 7.
    El Yes. Go to line 47.


                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
     IA No
     O Yes....


48. Crops--either growing or harvested

     IZ No
     O Yes. Give specific
        information

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

     RI No
     O Yes....




Official Form 106A/B                                       Schedule A/B: Property                                                  page 6
            Case 21-53836-lrc                  Doc 1    Filed 05/18/21 Entered 05/18/21 12:13:02                          Desc
                                                       Petition Page 22 of 47


Debtor 1     Tamar D. Young                                                           Case number (if known)

50. Farm and fishing supplies, chemicals, and feed

     •  No
     El Yes....


51. Any farm- and commercial fishing-related property you did not already list

     Elf No
     ID Yes. Give specific
         information

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here                                                                                  $0.00

 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

     Er No
     Ei Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here                               4              $0.00

 Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2                                                                                            $0.00

56. Part 2: Total vehicles, line 5                                                    $0.00

57. Part 3: Total personal and household items, line 15                         $1,600.00

58.1 Part 4: Total financial assets, line 36                                    $3,400.00

59. Part 5: Total business-related property, line 45                                  $0.00

60. Part 6: Total farm- and fishing-related property, line 52                         $0.00

61. Part 7: Total other property not listed, line 54                                  $0.00

                                                                                               Copy personal
62. Total personal property.     Add lines 56 through 61                        $5,000.00      property total 4       +      $5,000.00


63. Total of all property on Schedule A/B.       Add line 55 + line 62                                                       $5,000.00




Official Form 106A/B                                         Schedule A/B: Property                                              page 7
            Case 21-53836-lrc               Doc 1         Filed 05/18/21 Entered 05/18/21 12:13:02                                Desc
                                                         Petition Page 23 of 47

 Fill in this information to identify your case:

 Debtor 1            Tamar                D.                     Young
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                                0    Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
     121 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
     o   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy he value from Check only one box for
                                                        Schedule A/B       each exemption


Brief description:                                           $500.00                    $500.00           unknown
household goods furnishings                                                  O    100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       6
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $500.00                    $500.00           unknown
TVs                                                                          O    100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       7
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     ▪    No
     o    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
          El No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
            Case 21-53836-lrc             Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                          Desc
                                                     Petition Page 24 of 47                                                                   •



Debtor 1      Tamar D. Young                                                         Case number (if known)

 Part 2:        Additional Page

Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption
Brief description:                                       $600.00        Er         $600.00          unknown
clothing                                                                     100% of fair market
                                                                        O
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:
Checking account
                                                        $1,400.00       el         $1,400.00        unknown
                                                                        O    100% of fair market
                          17.1                                               value, up to any
Line from Schedule A/B:
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,000.00       10         $2,000.00        unknown
Anticipated 2021 Federal Income Tax                                          100% of fair market
                                                                        O
Refund                                                                       value, up to any
Line from Schedule A/B: 28                                                   applicable statutory
                                                                             limit




                                                    1




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
             Case 21-53836-lrc                Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                               Desc
                                                          Petition Page 25 of 47

  Fill in this information to identify your case:

  Debtor 1            Tamar                 D.                     Young
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                                 o   Check if this is an
 (if known)
                                                                                                                     amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.     Do any creditors have claims secured by your property?
       121' No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       El Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims


2.     List all secured claims. If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more than one
       creditor has a particular claim, list the other creditors in Part 2. As
       much as possible, list the claims in alphabetical order according to the        rIDO no ed                                      onion
       creditor's name.                                                                  value of collateral '                       If any

  2.1                                            Describe the property that
                                                 secures the claim:

Creditor's name

Number      Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                  ID Contingent

City                    State   ZIP Code
                                                  o  Unliquidated
                                                 El Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
o Debtor 1 only
                                          El An agreement you made (such as mortgage or secured car loan)
El Debtor 2 only
                                          0 Statutory lien (such as tax lien, mechanic's lien)
El Debtor 1 and Debtor 2 only
                                          El Judgment lien from a lawsuit
o At least one of the debtors and another
                                          El Other (including a right to offset)
o Check if this claim relates
   to a community debt
Date debt was incurred                           Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                     Moo
If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                    $0.00 •


Official Form 106D                         Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
             Case 21-53836-lrc                 Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                                 Desc
                                                           Petition Page 26 of 47

  Fill in this information to identify your case:

  Debtor 1             Tamar                 D.                     Young
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

  Case number
                                                                                                                   El Check if this is an
  (if known)
                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:         List All of Your PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims against you?
       Er No. Go to Part 2.
       El Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                       °tit


     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                            When was the debt incurred?
Number        Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           El Contingent
                                                           o Unliquidated
                                                           o Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
El Debtor 1 only                                           o Domestic support obligations
o Debtor 2 only                                            o Taxes and certain other debts you owe the government
El Debtor 1 and Debtor 2 only                              o Claims for death or personal injury while you were
o At least one of the debtors and another                     intoxicated
o Check if this claim is for a community debt              El Other. Specify
Is the claim subject to offset?
     No
o Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                               page 1
             Case 21-53836-lrc                  Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                                    Desc
                                                           Petition Page 27 of 47


Debtor 1       Tamar D. Young                                                                   Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
       O No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Er Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.




     4.1                                                                                                                                               $0.00
Afni                                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Subrogation Dept
Number        Street                                        As of the date you file, the claim is: Check all that apply.
POB 3068                                                    El Contingent
                                                            El Unliquidated
                                                            0 Disputed
Bloomington                     IL      61702
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            O Student loans
Fa Debtor 1 only
                                                            El Obligations arising out of a separation agreement or divorce
O Debtor 2 only
                                                               that you did not report as priority claims
O Debtor 1 and Debtor 2 only
                                                            El Debts to pension or profit-sharing plans, and other similar debts
O At least one of the debtors and another
                                                            Er Other. Specify
El Check if this claim is for a community debt                 5352.91
Is the claim subject to offset?
121' No
O Yes

     4.2                                                                                                                                          $3,000.00
Canopy Glen Apartments                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            El Contingent
                                                            O Unliquidated
                                                            O Disputed

City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            O Student loans
Er Debtor 1 only
                                                            O Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                               that you did not report as priority claims
O Debtor 1 and Debtor 2 only
                                                            O Debts to pension or profit-sharing plans, and other similar debts
O At least one of the debtors and another
                                                            Er Other. Specify
El Check if this claim is for a community debt                 Account
Is the claim subject to offset?
Er No
O Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
              Case 21-53836-lrc               Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                              Desc
                                                         Petition Page 28 of 47


Debtor 1       Tamar D. Young                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.

    4.3                                                                                                                                $5,352.00
Farmer's Insurance                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                         o Contingent
                                                         o Unliquidated
                                                         o Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         o Student loans
Er Debtor 1 only
o Debtor 2 only                                          o Obligations arising out of a separation agreement or divorce
                                                            that you did not report as priority claims
o Debtor 1 and Debtor 2 only
                                                         o Debts to pension or profit-sharing plans, and other similar debts
o At least one of the debtors and another
                                                         0 Other. Specify
o      Check if this claim is for a community debt          Account
Is the claim subject to offset?
O No
o Yes

    4.4                                                                                                                                $9,506.00
Gateway Financial                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 3257
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                         o Contingent
                                                         o Unliquidated
                                                         o Disputed
Saginaw                       MI      48605
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
O Debtor 1 only                                          o Student loans
                                                         o Obligations arising out of a separation agreement or divorce
o Debtor 2 only                                             that you did not report as priority claims
El Debtor 1 and Debtor 2 only
o At least one of the debtors and another
                                                         Ei Debts to pension or profit-sharing plans, and other similar debts
                                                         izrOther. Specify
o      Check if this claim is for a community debt
Is the claim subject to offset?
O No
o Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
            Case 21-53836-lrc               Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                               Desc
                                                        Petition Page 29 of 47                                                                      IN




Debtor 1       Tamar D. Young                                                              Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.
   4.5                                                                                                                                  $5,000.00
Santander USA                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5201 Rufe Snow Drive
Number       Street                                      As of the date you file, the claim is: Check all that apply.
                                                         El Contingent
                                                         El Unliquidated
                                                         El Disputed
North Richland Hills          TX      76180
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         El Student loans
21 Debtor 1 only
                                                         El Obligations arising out of a separation agreement or divorce
13 Debtor 2 only
                                                              that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                         El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                         121' Other. Specify
El Check if this claim is for a community debt                Account
Is the claim subject to offset?
     No
El Yes

   4.6                                                                                                                                 $14,194.00
US Dept of Education                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 5609
Number       Street                                      As of the date you file, the claim is: Check all that apply.
                                                         El Contingent
                                                         o  Unliquidated
                                                         El Disputed
Greenville                    TX      75403
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                         10 Student loans
10 Debtor 1 only
                                                         El Obligations arising out of a separation agreement or divorce
13 Debtor 2 only
                                                            that you did not report as priority claims
ID Debtor 1 and Debtor 2 only
                                                         ID Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                         ID Other. Specify
El Check if this claim is for a community debt
Is the claim subject to offset?
     No
El Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
           Case 21-53836-lrc                 Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                              Desc
                                                        Petition Page 30 of 47


Debtor 1       Tamar D. Young                                                          Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                              Total claim

Total claims      6a. Domestic support obligations                                                   6a.                    $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                    $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                    $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d. 4,                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                    $0.00




                                                                                                              Total claim

Total claims      6f.   Student loans                                                                6f.            $14,194.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                    $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                    $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   61. +          $22,858.00


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $37,052.00




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 5
            Case 21-53836-lrc               Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                               Desc
                                                        Petition Page 31 of 47

 Fill in this information to identify your case:

 Debtor 1            Tamar                D.                    Young
                     First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                               El Check if this is an
 (if known)
                                                                                                                  amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
     Eg No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
     O Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Properly (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
            Case 21-53836-lrc              Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                                   Desc
                                                       Petition Page 32 of 47

 Fill in this information to identify your case:

 Debtor 1            Tamar               D.                      Young
                     First Name          Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                                   o   Check if this is an
 (if known)
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
     121 No. Go to line 3.
     o   Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
         ▪   No
         o   Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Scherle D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                        page 1
              Case 21-53836-lrc                Doc 1    Filed 05/18/21 Entered 05/18/21 12:13:02                                   Desc
                                                       Petition Page 33 of 47                                                                            m



 Fill in this information to identify your case:
     Debtor 1              Tamar                D.                    Young
                           First Name           Middle Name           Last Name                       Check if this is:
     Debtor 2                                                                                         0    An amended filing
     (Spouse, if filing)   First Name           Middle Name           Last Name
                                                                                                      1:1 A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA
                                                                                                          chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                           MM / DD / YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                      Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status      [Zr Employed                                  o      Employed
      with information about                                   0   Not employed                              O      Not employed
      additional employers.
                                        Occupation
      Include part-time, seasonal,
      or self-employed work.            Employer's name

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                 Number Street
      applies.




                                                               City                    State    Zip Code     City                   State   Zip Code

                                        How long employed there?       9 months


 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                       For Debtor 1            For Debtor 2 or
                                                                                                               non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.             $2,383.33
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                     3. .I.           $0.00

4.    Calculate gross income. Add line 2 + line 3.                                4.           $2,383.33




Official Form 1061                                            Schedule I: Your Income                                                           page 1
            Case 21-53836-lrc               Doc 1      Filed 05/18/21 Entered 05/18/21 12:13:02                                Desc
                                                      Petition Page 34 of 47


Debtor 1        Tamar D. Young                                                                  Case number (if known)
                                                                                        For Debtor 1      For Debtor 2 or
                                                                                                          non-filing spouse
     Copy line 4 here                                                        4 4.           $2,383.33
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                            5a.         $150.99
     5b. Mandatory contributions for retirement plans                             5b.           $0.00
     5c. Voluntary contributions for retirement plans                             5c.           $0.00
     5d. Required repayments of retirement fund loans                             5d.           $0.00
     5e. Insurance                                                                5e.           $0.00
     5f. Domestic support obligations                                             5f.           $0.00
     5g. Union dues                                                               5g.           $0.00
     5h. Other deductions.
          Specify:                                                                5h.+          $0.00
6.   Add the payroll deductions.      Add lines 5a + 5b + 5c + 5d + 5e + 5f +     6.          $150.99
     5g + 5h.
7.   Calculate total monthly take-home pay.        Subtract line 6 from line 4.   7.        $2,232.34
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                     8a.           $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                   8b.           $0.00
     8c. Family support payments that you, a non-filing spouse, or a              8c.           $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                8d.           $0.00
     8e. Social Security                                                          8e.           $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                 8f.           $0.00
     8g. Pension or retirement income                                             8g.           $0.00
     8h. Other monthly income.
         Specify:                                                                                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.       9.             $0.00


10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,232.34                                       $2,232.34
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedu e J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                            11.   +           $0.00

12. Add the amount in the last column of line 10 to the amount In line 11. The result is the combined monthly            12.           $2,232.34
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                 Combined
                                                                                                                                   monthly income




Official Form 1061                                           Schedule I: Your Income                                                        page 2
            Case 21-53836-lrc           Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                   Desc
                                                   Petition Page 35 of 47                                                      •



Debtor 1      Tamar D. Young                                                          Case number (if known)
13. Do you expect an increase or decrease within the year after you file this form?
    10 No.            None.
     0     Yes. Explain:




Official Form 1061                                      Schedule I: Your Income                                       page 3
              Case 21-53836-lrc                Doc 1          Filed 05/18/21 Entered 05/18/21 12:13:02                         Desc
                                                             Petition Page 36 of 47

 Fill in this information to identify your case:
                                                                                                    Check if this is:
     Debtor 1              Tamar                  D.                     Young                      0 An amended filing
                           First Name             Middle Name            Last Name                      A supplement showing postpetition
                                                                                                        chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                      following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF GEORGIA                             MM / DD /YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Ex enses                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

       O    No. Go to line 2.
       O    Yes. Does Debtor 2 live in a separate household?
                 0   No
                o    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                        0      Yes. Fill out this information    Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                   Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent
      Debtor 2.
                                                                                                                9 months         O NO
                                                                                                                                 El Yes
      Do not state the dependents'
                                                                                                                                 O   No
      names.
                                                                                                                                 o   Yes
                                                                                                                                 O   No
                                                                                                                                 o   Yes
                                                                                                                                 ▪   No
                                                                                                                                 o   Yes
                                                                                                                                 O   No
                                                                                                                                 O   Yes
3.    Do your expenses include                  O      No
      expenses of people other than             O      Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                Your expenses

4.    The rental or home ownership expenses for your residence.                                                4.                     $900.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                    4a.

      4b. Property, homeowner's, or renter's insurance                                                         4b.

      4c. Home maintenance, repair, and upkeep expenses                                                        4c.

      4d. Homeowner's association or condominium dues                                                          4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                   page 1
            Case 21-53836-lrc               Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                     Desc
                                                       Petition Page 37 of 47                                                           U




Debtor 1      Tamar D. Young                                                           Case number (if known)

                                                                                                           Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                      $80.00

     6b. Water, sewer, garbage collection                                                           6b.

     6c. Telephone, cell phone, Internet, satellite, and                                            6c.
         cable services
     6d. Other. Specify:     cell                                                                   6d.                     $100.00

7.   Food and housekeeping supplies                                                                 7.                      $250.00

8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                       $20.00

10. Personal care products and services                                                             10.                      $40.00

11. Medical and dental expenses                                                                     11.

12. Transportation. Include gas, maintenance, bus or train                                          12.                     $150.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a. Life insurance                                                                            15a.

     15b. Health insurance                                                                          15b.

     15c. Vehicle insurance                                                                         15c.                    $313.00

     15d. Other insurance. Specify:                                                                  15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16.

17. Installment or lease payments:

     17a. Car payments for Vehicle 1                                                                17a.                    $252.00

     17b. Car payments for Vehicle 2                                                                 17b.

     17c. Other. Specify:                                                                            17c.

     17d. Other. Specify:                                                                           17d.

18. Your payments of alimony, maintenance, and support that you did not report as                    18.
    deducted from your pay on lines, Schedule I, Your Income (Official Form 1061).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19.




 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
           Case 21-53836-lrc               Doc 1      Filed 05/18/21 Entered 05/18/21 12:13:02                         Desc
                                                     Petition Page 38 of 47


Debtor 1    Tamar D. Young                                                                    Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a. Mortgages on other property                                                                         20a.

    20b. Real estate taxes                                                                                   20b.

    20c. Property, homeowner's, or renter's insurance                                                        20c.

    20d. Maintenance, repair, and upkeep expenses                                                            20d.

    20e. Homeowner's association or condominium dues                                                         20e.

21. Other. Specify:                                                                                          21.

22. Calculate your monthly expenses.

    22a.   Add lines 4 through 21.                                                                           22a.         $2,105.00

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                    22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                          22c.         $2,105.00


23. Calculate your monthly net income.

    23a. Copy line 12 (your combined monthly income) from Schedule I.                                        23a.         12,232.34

    23b. Copy your monthly expenses from line 22c above.                                                     23b. -       $2,105.00

    23c. Subtract your monthly expenses from your monthly income.
         The result is your monthly net income.                                                              23c.             $127.34

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

    1E1 No.
    0   Yes. Explain here:
             None.




 Official Form 106J                                       Schedule J: Your Expenses                                              page 3
               Case 21-53836-lrc             Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                           Desc
                                                         Petition Page 39 of 47

    Fill in this information to identify your case:
    Debtor 1           Tamar               D.                      Young
                       First Name          Middle Name             Last Name

    Debtor 2
    (Spouse, if filing) First Name         Middle Name             Last Name

    United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

    Case number
    (if known)                                                                                                        o      Check if this is an
                                                                                                                             amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/15

If you are an individual filing under chapter 7, you must fill out this form if:

•    creditors have claims secured by your property, or

•    you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


    Part 1:       List Your Creditors Who Hold Secured Claims

1.     For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
       fill in the information below.

       Identify the creditor and the property that is collateral         What do you intend to do with the     Did you claim the property
                                                                         property that secures a debt?         as exempt on Schedule C?

       None.


    Part 2:       List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                       Will this lease be assumed?

       None.




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                  page 1
            Case 21-53836-lrc            Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                           Desc
                                                    Petition Page 40 of 47


Debtor 1     Tamar D. Young                                                        Case number (if known)

 Part 3:      Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Tamar D. Young                                 X
  Tamar D. Young, Debtor 1                               Signature of Debtor 2

   Date 05/10/2021                                       Date
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 2
            Case 21-53836-lrc              Doc 1        Filed 05/18/21 Entered 05/18/21 12:13:02                              Desc
                                                       Petition Page 41 of 47

 Fill in this information to identify your case:
 Debtor 1           Tamar                D.                    Young
                    First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)
                                                                                                             o   Check if this is an
                                                                                                                 amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:       Summarize Your Assets

                                                                                                                          Your assets
                                                                                                                          Value of what you own
1.   Schedule NB: Property (Official Form 106A/B)

     la. Copy line 55, Total real estate, from Schedule A/B                                                                                $0.00


     lb. Copy line 62, Total personal property, from Schedule A/B                                                                       $5,000.00



     lc. Copy line 63, Total of all property on Schedule A/B                                                                            $5,000.00


 Part 2:       Summarize Your Liabilities

                                                                                                                           Your liabilities
                                                                                                                           Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                     $0.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                        $0.00



     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                                 $37,052.00



                                                                                                Your total liabilities                 $37,052.00




 Part 3:       Summarize Your Income and Expenses

4.   Schedule!: Your Income (Official Form 1061)
     Copy your combined monthly income from line 12 of Schedule I                                                                       $2,232.34

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J                                                                             $2,105.00




Official Form 106Sum              Summary of Your Assets and Liabilities and Certain Statistical Information                                page 1
            Case 21-53836-lrc                 Doc 1     Filed 05/18/21 Entered 05/18/21 12:13:02                                  Desc
                                                       Petition Page 42 of 47


Debtor 1      Tamar D. Young                                                               Case number (if known)


 Part 4:       Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
     0     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $2,283.33


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                       Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                         $14,194.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Co13y line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                           $0.00
                                                                                                                              0
     9g. Total.    Add lines 9a through 9f.                                                                     $14,194.00




Official Form 106Sum              Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 2
            Case 21-53836-lrc            Doc 1         Filed 05/18/21 Entered 05/18/21 12:13:02                           Desc
                                                      Petition Page 43 of 47

 Fill in this information to identify your case:
 Debtor 1           Tamar               D.                  Young
                    First Name          Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name        Middle Name          Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                              o   Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15


If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

    Ea Yes. Name of person        Angela D. Forte                                            Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Tamar D. Young                                   X
      Tamar D. Young, Debtor 1                                 Signature of Debtor 2

        Date 05/10/2021                                        Date
             MM / DD / YYYY                                           MM / DD /YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
            Case 21-53836-lrc          Doc 1      Filed 05/18/21 Entered 05/18/21 12:13:02                   Desc
                                                 Petition Page 44 of 47                                                       N


                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF GEORGIA
                                              ATLANTA DIVISION
  IN RE:   Tamar D. Young                                                        CASE NO

                                                                                 CHAPTER      7


                                     VERIFICATION OF CREDITOR MATRIX


      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 5/10/2021                                          Signature Is/ Tamar D. Young
                                                                  Tamar D. Young




Date                                                    Signature




                                                                                                                     1
Case 21-53836-lrc   Doc 1    Filed 05/18/21 Entered 05/18/21 12:13:02   Desc
                            Petition Page 45 of 47                             IN




                      Afni
                      Subrogation Dept
                      POB 3068
                      Bloomington, IL 61702


                       Canopy Glen Apartments




                       Farmer's Insurance




                      Gateway Financial
                      POB 3257
                      Saginaw, MI 48605



                      Santander USA
                      5201 Rufe Snow Drive
                      North Richland Hills, TX 76180



                      US Dept of Education
                      POE 5609
                      Grenville, TX 75403
                                                                          1
       Case 21-53836-lrc   Doc 1    Filed 05/18/21 Entered 05/18/21 12:13:02   Desc
                                   Petition Page 46 of 47


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01264763 (0J) OF 05/18/2021        -- REPRINTED 05/18/2021 AT 12:15 PM


ITEM     CODE   CASE           QUANTITY                        AMOUNT   BY

   1      7IN   21-53836              1                        $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - TAMAR D. YOUNG


TOTAL:                                                         $ 0.00


FRQM: Tamar D. Young
      4992 .Berkley Oak Drive
     '136qphtx.ee Corners, GA 30092




                                      Page 1 of 1
                   Case 21-53836-lrc                Doc 1       Filed 05/18/21 Entered 05/18/21 12:13:02                                 Desc
                                                               Petition Page 47 of 47
   Case Number: 21-53836                                                  Name: Young                                                    Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

IZI Individual - Series 100 Forms                                                             CI Non-Individual - Series 200 Forms
 IVIISSING DOCUMENTS DUE WITHIN 7 DAYS                                                        Petition Deficiencies:
     Complete List of Creditors (names and addresses of all creditors)                        0 Last 4 digits of SSN
  0 Pro Se Affidavit (due within 7 days, signature must be notarized,                         O Address D County
 or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                          CI Type of Debtor
  CI Signed Statement of SSN (due within 7 days)                                              El Chapter
                                                                                              CI Nature of Debts
  MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        El Statistical Estimates
  CI Statement of Financial Affairs                                                           CI Venue
  CI Schedules: A/BCDE/F GHIJ 0 J-2 (different address for Debtor 2)                          CI Attorney Bar Number
  CI Summary of Assets and Liabilities
  CI Declaration About Debtor(s) Schedules
                                                                                                            Case filed via:
  CI Attorney Disclosure of Compensation
                                                                                         ▪ Intake Counter by:
  CI Petition Preparer's Notice, Declaration and Signature (Form 119)
                                                                                             CI Attorney
  1:1 Disclosure of Compensation of Petition Preparer (Form 2800)
                                                                                             X Debtor - verified ID
  O Chapter 13 Current Monthly Income
                                                                                             0 Other-copy of ID: (770) 231-5993
  El Chapter 7 Current Monthly Income
  CI Chapter 11 Current Monthly Income                                                   O Mailed by:
  El Certificate of Credit Counseling (Individuals only)                                    CI Attorney
  El Pay Advices (Individuals only) (2 Months)                                              O Debtor
  CI Chapter 13 Plan, complete with signatures (local form)                                 O Other:
  CI Corporate Resolution (Business Ch. 7 & 11)
                                                                                         O Email [Pursuant to General Order 40-2020, this
  Ch.11 Business                                                                         petition was received for filing via email]
  CI 20 Largest Unsecured Creditors
  CI List of Equity Security Holders                                                                  History of Case Association
  El Small Business - Balance Sheet                                                      Prior cases within 2 years: 20-63019 (balance)
  CI Small Business - Statement of Operations
  CI Small Business - Cash Flow Statement
  CI Small Business - Federal Tax Returns                                                Signature:       -
                                                                                         Acknowledgment of rec pt of Deficiency Notice
  MISSING DOCUMENTS DUE WITHIN 30 DAYS
  171 Statement of Intent — Ch. 7 (Individuals only)

         Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/banIcruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
Online Payment for Filing Fee https://www.ganb.uscourts.gov/online-payments (not for chapter 13 plan payments)
        El Paid $_0.00 1:1 2g-Order Granting CI 3g-Order Granting 10-day finitial payment of $_____ due within 10 days)
         El 2d-Order Denying with filing fee of $_____ due within 10 days EZ IFP filed (Ch.7 Individuals Only)
         CI No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.
                  You may mail documents and filing fee payments (no personal cheeks accepted - cashier's check or money orders only) to the address below.
                             All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                    UNITED STATES BANKRUPTCY COURT
                                                      75 Ted Turner Drive, SW, Room 1340
                                                             Atlanta, Georgia 30303
                                                                 404-215-1000
Intake Clerk:                      Date: 5/18/21                        Case Opener:                                       Date:
